DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing date of 4 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4 September 2020, complies with 37 C.F.R 1.197.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the 1449 Form is enclosed herewith.

Drawings
The drawings, filed on 4 September 2020, are accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 12, and 18 fall within one of the statutory categories?  Yes, because claims 1, 12 and 18 are directed toward a method (claim 1), and an apparatus (claims 12 and 18) which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 12 and 18 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 12 and 18, the method (claim 1), and apparatus (claims 12, 18) are mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1, 12 and 18 recite the abstract ideas of 
“determining ... an uncertainty time window that spans from a timestamp of a location point ... to a time of interest … ,” 
“determining a speed of the device … at the location point ... ,”  
“processing map data based on the speed to predict one or more possible locations to which  the device may have traveled ... and to determine ... respective probabilities of the device has traveled to ... possible locations,”
“determining one or more respective estimated times of arrival at a destination ...,” and 
“calculating a total estimated time of arrival based on the ... respective estimated times of arrival and the respective probabilities ... .” 
These recitations merely consist of selecting and storing a barrier condition, and creating a movement plan based upon the barrier condition.  This is equivalent to a person determining a time window of uncertainty between a time at a location and a time of interest, determining the vehicle speed at the time at the location, mentally recalling (processing) the map and based on the speed , estimating a time of arrival at a destination, and calculating (mentally determining) a total estimated time of arrival based on the time of arrival from previous trips to that location.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, determining a time window of uncertainty between a time at a location and a time of interest, determining the vehicle speed at the time at the location, mentally recalling (processing) the map and based on the speed , estimating a time of arrival at a destination, could mentally determine a total estimated time of arrival based on the time of arrival from previous trips to that location.  The mere nominal recitations that determining an uncertain time window is determined by “a processor” (claim 1), and that the “at least one processor” and “at least one memory including computer code” cause the apparatus to perform the determining, processing, and calculating steps (claims 12 and 18), does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element:
“providing the total estimated time of arrival as output … .”  
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “providing the total estimated time of arrival as output … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting and remembering the total estimated time of arrival.  
Claim 1 still further includes the additional element “an processor” (Ln. 2). Claim 12 further includes the additional elements “at least one processor” (Ln. 2), “at least one memory including computer program code” (Ln. x), and “at least one memory” (Ln. 3).  Claim 18 further includes the additional elements “a non-transitory computer-readable storage medium” (Ln. 1), “one or more sequences of one or more instructions” (Ln. 1-2), and “one or more processors” (Ln. 2) .  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the method and apparatus accomplishes determining, calculating, estimating and providing steps, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “processor,” “at least one memory including computer program code,” “at least one memory,” “a non-transitory computer-readable storage medium,” “one or more sequences of one or more instructions,” and the “one or more processors”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The processor, at least one memory including computer program code, at least one memory, a non-transitory computer-readable storage medium, one or more sequences of one or more instructions, and one ore more processors, are recited at a high level of generality and merely automate the storing, extracting and creating steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 12 and 18 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 12 and 18 do recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Providing data as output is fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the providing activity of the method or apparatus is performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.
Thus, since claims 1, 12 and 18 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 12 and 18 are directed to non-statutory subject matter.
Claim 2, recites the additional element:
wherein the total estimated time of arrival is based on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 3, recites the additional element:
determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule ... . 
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 3, further recites the additional element:
... providing the variance estimation as part of the output.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “providing the variance estimate as part of the output” adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as an individual noting and remembering the total estimated time of arrival.
Claim 4, recites the additional element:
wherein the total estimated time of arrival is calculated for a trip to the destination that is less than a threshold trip length.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5, recites the additional elements:
wherein the location point is a last reported location point of the sparse location data feed, and 
wherein the time of interest is a current time.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 6, recites the additional element:
wherein the speed is determined from at last two reported location points of the sparse location data feed.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7, recites the additional element:
wherein the one or more respective probabilities are determined based on a uniform distribution.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 8, recites the additional element:
wherein the one or more respective probabilities are determined based on historical traffic data.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9, recites the additional element:
wherein the one or more respective probabilities are determined using machine learning.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10, recites the additional elements:
wherein the machine learning is based on one or more features, and 
wherein the one or more features include a historic average of turns per time, a time of day, current traffic, a user preference, or a combination thereof.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 11, recites the additional element:
wherein the location-based service is a ride-hailing service or a ridesharing service.
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 13, recites the additional element:
wherein the total estimated time of arrival is based on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting.
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 14, recites the additional element:
determine a variance estimation of the total estimated time of arrival based on a variance decomposition rule ... .
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 14 further recites the additional element:
... provide the variance estimation as part of the output.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “providing the variance estimate as part of the output” adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as an individual noting and remembering the total estimated time of arrival.
Claim 15, recites the additional element:
wherein the total estimated time of arrival is calculated for a trip to the destination that is less than a threshold trip length.
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16, recites the additional elements:
wherein the location point is a last reported location point of the sparse location data feed, and 
wherein the time of interest is a current time.
These additional elements additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 17, recites the additional element:
wherein the speed is determined from at last two reported location points of the sparse location data feed.
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 19, recites the additional element:
wherein the total estimated time of arrival is based on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting.
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 20, recites the additional element:
determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule ... . 
This additional element additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
providing the variance estimation as part of the output.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “providing the variance estimate as part of the output” adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as an individual noting and remembering the total estimated time of arrival.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0231091 to Gourlay et al. (hereafter Gourlay), now U.S. Patent Number 9,037405, in view of U.S. Patent Publication Number 2020/0013135 to Kodesh et al. (hereafter Kodesh).
As per claim 1, Gourlay discloses [a] method comprising:
determining, by a processor, an uncertainty time window that spans from a timestamp of a location point of a sparse location data feed to a time of interest, wherein the sparse location data feed is determined from at least one location sensor of a device (see at least Gourlay, Fig. 5, showing Main Processor 102; Fig. 14; and [0056] disclosing that travel time  is dependent on actual travel speed: people driving fast, people driving slow; bad weather or unforeseen detours; traffic congestion that is slow, slower or even stopped all together <interpreted as an uncertainty time window>);
determining a speed of the device at the location point based on the sparse location data feed (see at least Gourlay, [0037] disclosing that a route as originally described may therefore be represented as a specific sequence of connected edges within a map database.  And further that  to estimate travel time of a route, one can determine the travel time for each edge (length divided by speed) and accumulate the sum over the whole set.  Such a travel time is termed "static", in that it would be based on a fixed representation of speed; [0041] disclosing that the device data 78 comprises information related to the location and speed of the vehicle 10, as measured by, or obtained by or from another source, the mobile device 10 located and travelling within the vehicle 1);
processing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertainty time window ... (see at least Gourlay, Fig. 14 step 2517 of sending a message with an ETA ..., and 2520 and 2518 update ETA <thus step 2517 is the estimated ETA>; and [0037]);
determining one or more respective estimated times of arrival at a destination from the one or more possible locations (see at least Gourlay, [0037] disclosing that a route as originally described may therefore be represented as a specific sequence of connected edges within a map database.  And further that  to estimate travel time of a route, one can determine the travel time for each edge (length divided by speed) and accumulate the sum over the whole set.  Such a travel time is termed "static", in that it would be based on a fixed representation of speed); and 
providing the total estimated time of arrival as an output ... (see at least Gourlay, Fig. 14 showing step 2507 Present (e.g., display) ETA).  But Gourlay does  not explicitly disclose:
to determine one or more respective probabilities of the device has traveled to the one or more possible locations; nor 
providing the total estimated time of arrival as an output to a location-based service.
However, Kodesh discloses the determining probabilities limitation (see at least Kodesh, [0053] disclosing that the cancellation module 410 may use the data included in the one or more data-driven models and the received progress information to calculate a probability that, at a particular point in time between the start of travel of the transportation provider 454 to the pickup location to the arrival of the transportation provider 454 at the pickup location, the transportation request 422 will be cancelled.  Disclosing further that the cancellation module 410 may compare the calculated probability to a threshold (e.g., a cancellation probability threshold value) to determine if the transportation request 422 is eligible for cancellation; and [0131]).  
Kodesh further discloses the output to a location-based service limitation (see at least Kodesh, Fig. 10 showing  Data collection interface 1006  and [1006] disclosing that data collection devices may communicate with data collection interface 1006 over one or more networks. The networks may include any network or communication protocol).
Both Gourlay and Kodesh are analogous art to claim 1 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay, to provide the benefit of determining one or more respective probabilities the device has traveled to one or more possible locations, and providing the total estimated time of arrival as an output to a location-based service, as disclosed in Kodesh.  Doing so would provide the benefit of minimizing a disruption of an arrangement for transportation due to miscommunication or changed circumstances (see at least Kodesh, [0001]).
As per claim 5, Gourlay further discloses the limitation:
... wherein the time of interest is a current time (see at least Gourlay, [0055] disclosing that determining ETA is equally simple on the surface: if l know my route, and I have an estimate of how long it will take to travel the route (for example, the "static" summation described above), then I can estimate my ETA by taking the current time (or in general, the expected departure time) and merely add the travel time estimate. This technique is good as long as the travel time estimate is reliable).
Kodesh further discloses the following limitation:
wherein the location point is a last reported location point of the sparse location data feed, ... (see at least Kodesh, [0019] disclosing that the transportation matching application may automatically set a pickup location for the transportation requestor 152 based on a current location of the transportation requestor 152; [0058] disclosing that the provider application 436 may receive location information from the tracking module 440 that may include a current location of the transportation provider 454).
As per claim 8, Gourlay further discloses the limitation:
wherein the one or more respective probabilities are determined based on historical traffic data (see at least Gourlay, [0065] disclosing that an approach to using these live speeds to compute travel time can be similar to the use of speeds from the historical model and can include stepping through the route's edges in sequence computing travel times for each edge.  If the edge corresponds to a traffic segment for which there is a current live speed then that speed can be used. If this is no live speed, then the historical model value from the appropriate time slot can be used. If there is no traffic segment, then a static speed can be used; and [0066]).
As per claim 9, Kodesh further discloses the following limitation:
wherein the one or more respective probabilities are determined using machine learning (see at least Kodesh, [0062] disclosing that the dynamic transportation matching system 402 using a data-driven model may identify more false positives (e.g., may erroneously identify bail-out eligible matches) in geographic regions where the number of matches are smaller when compared to other geographic regions considered more mature with larger match numbers ; [0063] further disclosing that a geographic cluster may capture attributes associated with a geographic location that may affect a progress of a provider to a pickup location for a match and that may also affect a cancellation rate for the match.  The machine learning module 406 using the model builder module 408 may train and tune individual data-driven models for each geographic cluster resulting in fewer false positives (e.g., fewer erroneously identified bail-out eligible matches). The model builder module 408 can store the trained and tuned data-driven models in the model repository 420 for use by the cancellation module 410).
As per claim 10, Kodesh further discloses the following limitations:
wherein the machine learning is based on one or more features (see at least Kodesh, Abstract; [0024]; and [0044]), and
wherein the one or more features include a historic average of turns per time, a time of day, current traffic, a user preference, or a combination thereof (see at least Kodesh, Abstract, disclosing a method for identifying, in real time, a transportation arrangement between a requestor and a provider ...; [0024] disclosing that  the dynamic transportation matching system may further base the determination of the best route on other factors that may include, but are not limited to, one-way streets, construction issues ( e.g., closed streets, limited access streets), and time of day traffic conditions; and [0044] disclosing that the factors that contribute to an error in the calculated ETA for a transportation request include but are not limited to, one-way streets, day and time for the requested transportation, geographic location (e.g., a geohash), unusual and/or unexpected traffic conditions (e.g., closed roads, construction, accidents), forced detours from the identified best route, navigation errors (e.g., missed turns), general poor navigation (e.g., drives in circles, goes around the block, etc.), and weather conditions (e.g., heavy rain, snow, sleet, hail)).
As per claim 11, Kodesh further discloses the limitation:
wherein the location-based service is a ride-hailing service or a ridesharing service (see at least Kodesh, Abstract).
As per claim 12, Gourlay discloses [a]n apparatus comprising:
at least one processor (see at least Gourlay, Fig. 5 showing Main Processor 102); and
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (see at least Gourlay, Fig. 5 showing Flash Memory 108, RAM 108; [0120] disclosing that the main processor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/ output (I/O) subsystem 112; [0124] disclosing that The mobile device 100 also includes an operating system 134 and software components 136 and 146. The operating system 134 and the software components 136 to 146 that are executed by the main processor 102 are typically stored in a persistent store such as the flash memory 108, which may alternatively be a read-only memory (ROM) or similar storage element. Portions of the operating system 134 and the software components 136 to 146, such as specific device applications, or parts thereof, may be temporarily loaded into a volatile store such as the RAM 106), cause the apparatus to perform at least the following,
determine, by a processor, an uncertainty time window that spans from a timestamp of a location point of a sparse location data feed to a time of interest, wherein the sparse location data feed is determined from at least one location sensor of a device (see at least Gourlay, Fig. 5, showing Main Processor 102; Fig. 14; and [0056] disclosing that travel time  is dependent on actual travel speed: people driving fast, people driving slow; bad weather or unforeseen detours; traffic congestion that is slow, slower or even stopped all together <interpreted as an uncertainty time window>);
determine a speed of the device at the location point based on the sparse location data feed (see at least Gourlay, [0037] disclosing that a route as originally described may therefore be represented as a specific sequence of connected edges within a map database.  And further that  to estimate travel time of a route, one can determine the travel time for each edge (length divided by speed) and accumulate the sum over the whole set.  Such a travel time is termed "static", in that it would be based on a fixed representation of speed; [0041] disclosing that the device data 78 comprises information related to the location and speed of the vehicle 10, as measured by, or obtained by or from another source, the mobile device 10 located and travelling within the vehicle 1);
process map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertainty time window ... (see at least Gourlay, Fig. 14 step 2517 of sending a message with an ETA ..., and 2520 and 2518 update ETA <thus step 2517 is the estimated ETA>; and [0037]);
determine one or more respective estimated times of arrival at a destination from the one or more possible locations (see at least Gourlay, [0037] disclosing that a route as originally described may therefore be represented as a specific sequence of connected edges within a map database.  And further that  to estimate travel time of a route, one can determine the travel time for each edge (length divided by speed) and accumulate the sum over the whole set.  Such a travel time is termed "static", in that it would be based on a fixed representation of speed); and 
provide the total estimated time of arrival as an output ... (see at least Gourlay, Fig. 14 showing step 2507 Present (e.g., display) ETA).  But Gourlay does not explicitly disclose:
to determine one or more respective probabilities of the device has traveled to the one or more possible locations; nor 
provide the total estimated time of arrival as an output to a location-based service.
However, Kodesh discloses the determining probabilities limitation (see at least Kodesh, [0053] disclosing that the cancellation module 410 may use the data included in the one or more data-driven models and the received progress information to calculate a probability that, at a particular point in time between the start of travel of the transportation provider 454 to the pickup location to the arrival of the transportation provider 454 at the pickup location, the transportation request 422 will be cancelled.  Disclosing further that the cancellation module 410 may compare the calculated probability to a threshold (e.g., a cancellation probability threshold value) to determine if the transportation request 422 is eligible for cancellation; and [0131]).  
Kodesh further discloses the output to a location-based service limitation (see at least Kodesh, Fig. 10 showing  Data collection interface 1006  and [1006] disclosing that data collection devices may communicate with data collection interface 1006 over one or more networks. The networks may include any network or communication protocol).
Both Gourlay and Kodesh are analogous art to claim 12 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay, to provide the benefit of determining one or more respective probabilities the device has traveled to one or more possible locations, and providing the total estimated time of arrival as an output to a location-based service, as disclosed in Kodesh.  Doing so would provide the benefit of minimizing a disruption of an arrangement for transportation due to miscommunication or changed circumstances (see at least Kodesh, [0001]).
As per claim 16, Gourlay further discloses the limitation:
... wherein the time of interest is a current time (see at least Gourlay, [0055] disclosing that determining ETA is equally simple on the surface: if l know my route, and I have an estimate of how long it will take to travel the route (for example, the "static" summation described above), then I can estimate my ETA by taking the current time (or in general, the expected departure time) and merely add the travel time estimate. This technique is good as long as the travel time estimate is reliable).
Kodesh further discloses the following limitation:
wherein the location point is a last reported location point of the sparse location data feed, ... (see at least Kodesh, [0019] disclosing that the transportation matching application may automatically set a pickup location for the transportation requestor 152 based on a current location of the transportation requestor 152; [0058] disclosing that the provider application 436 may receive location information from the tracking module 440 that may include a current location of the transportation provider 454).
As per claim 18, Gourlay discloses [a] non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors (see at least Gourlay, Fig. 5 showing Flash Memory 108, Ram 108; [0120] disclosing that the main processor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/ output (I/O) subsystem 112; [0124] disclosing that The mobile device 100 also includes an operating system 134 and software components 136 and 146.  The operating system 134 and the software components 136 to 146 that are executed by the main processor 102 are typically stored in a persistent store such as the flash memory 108, which may alternatively be a read-only memory (ROM) or similar storage element. Portions of the operating system 134 and the software components 136 to 146, such as specific device applications, or parts thereof, may be temporarily loaded into a volatile store such as the RAM 106), cause an apparatus to at least perform the following steps:
determining, by a processor, an uncertainty time window that spans from a timestamp of a location point of a sparse location data feed to a time of interest, wherein the sparse location data feed is determined from at least one location sensor of a device (see at least Gourlay, Fig. 5, showing Main Processor 102; Fig. 14; and [0056] disclosing that travel time  is dependent on actual travel speed: people driving fast, people driving slow; bad weather or unforeseen detours; traffic congestion that is slow, slower or even stopped all together <interpreted as an uncertainty time window>);
determining a speed of the device at the location point based on the sparse location data feed (see at least Gourlay, [0037] disclosing that a route as originally described may therefore be represented as a specific sequence of connected edges within a map database.  And further that  to estimate travel time of a route, one can determine the travel time for each edge (length divided by speed) and accumulate the sum over the whole set.  Such a travel time is termed "static", in that it would be based on a fixed representation of speed; [0041] disclosing that the device data 78 comprises information related to the location and speed of the vehicle 10, as measured by, or obtained by or from another source, the mobile device 10 located and travelling within the vehicle 1);
processing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertainty time window ... (see at least Gourlay, Fig. 14 step 2517 of sending a message with an ETA ... , and 2520 and 2518 update ETA <thus step 2517 is the estimated ETA>; and [0037]);
determining one or more respective estimated times of arrival at a destination from the one or more possible locations (see at least Gourlay, [0037] disclosing that a route as originally described may therefore be represented as a specific sequence of connected edges within a map database.  And further that  to estimate travel time of a route, one can determine the travel time for each edge (length divided by speed) and accumulate the sum over the whole set.  Such a travel time is termed "static", in that it would be based on a fixed representation of speed); and 
providing the total estimated time of arrival as an output ... (see at least Gourlay, Fig. 14 showing step 2507 Present (e.g., display) ETA).  But Gourlay does not explicitly disclose:
to determine one or more respective probabilities of the device has traveled to the one or more possible locations; nor 
providing the total estimated time of arrival as an output to a location-based service.
However, Kodesh discloses the determining probabilities limitation (see at least Kodesh, [0053] disclosing that the cancellation module 410 may use the data included in the one or more data-driven models and the received progress information to calculate a probability that, at a particular point in time between the start of travel of the transportation provider 454 to the pickup location to the arrival of the transportation provider 454 at the pickup location, the transportation request 422 will be cancelled.  Disclosing further that the cancellation module 410 may compare the calculated probability to a threshold (e.g., a cancellation probability threshold value) to determine if the transportation request 422 is eligible for cancellation; and [0131]).  
Kodesh further discloses the output to a location-based service limitation (see at least Kodesh, Fig. 10 showing  Data collection interface 1006 and [1006] disclosing that data collection devices may communicate with data collection interface 1006 over one or more networks. The networks may include any network or communication protocol).
Both Gourlay and Kodesh are analogous art to claim 18 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay, to provide the benefit of determining one or more respective probabilities the device has traveled to one or more possible locations, and providing the total estimated time of arrival as an output to a location-based service, as disclosed in Kodesh.  Doing so would provide the benefit of minimizing a disruption of an arrangement for transportation due to miscommunication or changed circumstances (see at least Kodesh, [0001]).

Claims 2, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and Kodesh as applied to claims 1, 12 and 18 above, and further in view of U.S. Patent Publication Number 2020/0082315 to Crapis et al. (hereafter Crapis).
As per claim 2, the combination of Gourlay and Kodesh disclose all of the limitations of claim 1, as discussed above.  But, neither Gourlay nor Kodesh, explicitly discloses the limitation:
wherein the total estimated time of arrival is based on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting.
However, Crapis discloses this limitation (see at least Crapis, [0102] disclosing that the ETA function 316 provides a weighted average ETA that favors a shorter ETA over a longer ETA, or vice-versa. Further, the ETA function 316 can consider additional factors, such as driver efficiency coefficients and driver correction metrics, which increase or decrease the calculated ETA for an area; and  [0214] further disclosing that the personalized provider behavioral model weights the current location and ETA to the target area with greater weight than other provider information metrics when determining the probability that the provider will travel to the target area to fulfill a transportation request at a future time interval).
Gourlay, Kodesh, and Crapis are analogous art to claim 2 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Crapis is directed to a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region (see Crapis, Abstract).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of basing the total estimated time of arrival on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting, as disclosed in Crapis.  Doing so would provide the benefit of decreasing the computational strain on the computer executing the method (see at least Crapis, [0003]).
As per claim 13, the combination of Gourlay and Kodesh disclose all of the limitations of claim 12, as discussed above.  But, neither Gourlay nor Kodesh, explicitly discloses the limitation:
wherein the total estimated time of arrival is based on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting.
However, Crapis discloses this limitation (see at least Crapis, [0102] disclosing that the ETA function 316 provides a weighted average ETA that favors a shorter ETA over a longer ETA, or vice-versa. Further, the ETA function 316 can consider additional factors, such as driver efficiency coefficients and driver correction metrics, which increase or decrease the calculated ETA for an area; and  [0214] further disclosing that the personalized provider behavioral model weights the current location and ETA to the target area with greater weight than other provider information metrics when determining the probability that the provider will travel to the target area to fulfill a transportation request at a future time interval).
Gourlay, Kodesh, and Crapis are analogous art to claim 13 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Crapis is directed to a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region (see Crapis, Abstract).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of basing the total estimated time of arrival on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting, as disclosed in Crapis.  Doing so would provide the benefit of decreasing the computational strain on the computer executing the method (see at least Crapis, [0003]).
As per claim 19, the combination of Gourlay and Kodesh disclose all of the limitations of claim 18, as discussed above.  But, neither Gourlay nor Kodesh, explicitly discloses the limitation:
wherein the total estimated time of arrival is based on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting.
However, Crapis discloses this limitation (see at least Crapis, [0102] disclosing that the ETA function 316 provides a weighted average ETA that favors a shorter ETA over a longer ETA, or vice-versa. Further, the ETA function 316 can consider additional factors, such as driver efficiency coefficients and driver correction metrics, which increase or decrease the calculated ETA for an area; and  [0214] further disclosing that the personalized provider behavioral model weights the current location and ETA to the target area with greater weight than other provider information metrics when determining the probability that the provider will travel to the target area to fulfill a transportation request at a future time interval).
Gourlay, Kodesh, and Crapis are analogous art to claim 19 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Crapis is directed to a transportation matching system that manages the allocation of transportation providers by training and utilizing multiple machine-learning models to identify, allocate, and serve specific transportation providers with customized opportunities to relocate the transportation providers between geocoded areas in a geocoded region (see Crapis, Abstract).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of basing the total estimated time of arrival on a weighted average of the one or more respective times of arrival with the one or more respective probabilities used for weighting, as disclosed in Crapis.  Doing so would provide the benefit of decreasing the computational strain on the computer executing the method (see at least Crapis, [0003]).

Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and Kodesh as applied to claims 1 and 18 above, and further in view of U.S. Patent Publication Number 2019/0186939 to Cox et al. (hereafter Cox) and U.S. Patent Publication Number 2018/0285694 to Kobayashi.
As per claim 3, the combination of Gourlay and Kodesh disclose all of the limitations of claim 1, as discussed above.  Gourlay further discloses providing ... output (see at least Gourlay, Fig. 14 showing step 2507 Present (e.g., display) ETA).  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule ... 
However Cox discloses the variance estimation limitation (see at least Cox, [0049] disclosing that the navigation system can learn, from historical trips, that a user has more affinity towards a route with lower variance in estimated time to destination at the expense of a slightly higher mean time to destination when compared to an alternate route having higher variance in estimate time to destination but a lower mean time to destination. Likewise, the navigation system can learn that the user implicitly prefers a route that is more scenic than an alternate route at the expense of a higher mean time to destination).
Kobayashi discloses the variance decomposition limitation (see at least Kobayashi, [0118] disclosing that the bias-variance decomposition is  used to evaluate the quality of a single machine learning algorithm or the quality of a hyperparameter to be applied to a machine learning algorithm. The bias-variance decomposition uses three indices: loss, bias, and variance. The relationship of "loss equals square of bias plus variance" is satisfied; [0127] further disclosing that bias-variance decomposition is applied to the estimation of a variance of prediction performance; [0242] - [0246] describing an providing the equations for Bias-variance decomposition; and [0266]).
Gourlay, Kodesh, Cox and Kobayashi are analogous art to claim 3 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Cox is directed to a method of predicting a user’s trip using his or her history of past trips, relevant context and current environmental conditions (see at least Cox, Abstract).  Kobayashi relates to a comparison method which estimates prediction performance curves that represent a relationship between sample size of training data used in a machine learning and compares the prediction performances among different machine learning algorithms (see at least Kobayashi, [0002]; [0042]).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule, as disclosed in Cox and Kobayashi.  Doing so would provide the benefit of improving the accuracy the route predictions (see at least Cox, [0002]).
As per claim 14, the combination of Gourlay and Kodesh disclose all of the limitations of claim 12, as discussed above.  Gourlay further discloses provide ... output (see at least Gourlay, Fig. 14 showing step 2507 Present (e.g., display) ETA).  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
determine a variance estimation of the total estimated time of arrival based on a variance decomposition rule ... 
However Cox discloses the variance estimation limitation (see at least Cox, [0049] disclosing that the navigation system can learn, from historical trips, that a user has more affinity towards a route with lower variance in estimated time to destination at the expense of a slightly higher mean time to destination when compared to an alternate route having higher variance in estimate time to destination but a lower mean time to destination. Likewise, the navigation system can learn that the user implicitly prefers a route that is more scenic than an alternate route at the expense of a higher mean time to destination).
Kobayashi discloses the variance decomposition limitation (see at least Kobayashi, [0118] disclosing that the bias-variance decomposition is  used to evaluate the quality of a single machine learning algorithm or the quality of a hyperparameter to be applied to a machine learning algorithm. The bias-variance decomposition uses three indices: loss, bias, and variance. The relationship of "loss equals square of bias plus variance" is satisfied; [0127] further disclosing that bias-variance decomposition is applied to the estimation of a variance of prediction performance; [0242] - [0246] describing an providing the equations for Bias-variance decomposition; and [0266]).
Gourlay, Kodesh, Cox and Kobayashi are analogous art to claim 14 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Cox is directed to a method of predicting a user’s trip using his or her history of past trips, relevant context and current environmental conditions (see at least Cox, Abstract).  Kobayashi relates to a comparison method which estimates prediction performance curves that represent a relationship between sample size of training data used in a machine learning and compares the prediction performances among different machine learning algorithms (see at least Kobayashi, [0002]; [0042]).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule, as disclosed in Cox and Kobayashi.  Doing so would provide the benefit of improving the accuracy the route predictions (see at least Cox, [0002]).


As per claim 20, the combination of Gourlay and Kodesh disclose all of the limitations of claim 18, as discussed above.  Gourlay further discloses providing ... output (see at least Gourlay, Fig. 14 showing step 2507 Present (e.g., display) ETA).  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule ... 
However Cox discloses the variance estimation limitation (see at least Cox, [0049] disclosing that the navigation system can learn, from historical trips, that a user has more affinity towards a route with lower variance in estimated time to destination at the expense of a slightly higher mean time to destination when compared to an alternate route having higher variance in estimate time to destination but a lower mean time to destination. Likewise, the navigation system can learn that the user implicitly prefers a route that is more scenic than an alternate route at the expense of a higher mean time to destination).
Kobayashi discloses the variance decomposition limitation (see at least Kobayashi, [0118] disclosing that the bias-variance decomposition is  used to evaluate the quality of a single machine learning algorithm or the quality of a hyperparameter to be applied to a machine learning algorithm. The bias-variance decomposition uses three indices: loss, bias, and variance. The relationship of "loss equals square of bias plus variance" is satisfied; [0127] further disclosing that bias-variance decomposition is applied to the estimation of a variance of prediction performance; [0242] - [0246] describing an providing the equations for Bias-variance decomposition; and [0266]).
Gourlay, Kodesh, Cox and Kobayashi are analogous art to claim 20 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Cox is directed to a method of predicting a user’s trip using his or her history of past trips, relevant context and current environmental conditions (see at least Cox, Abstract).  Kobayashi relates to a comparison method which estimates prediction performance curves that represent a relationship between sample size of training data used in a machine learning and compares the prediction performances among different machine learning algorithms (see at least Kobayashi, [0002]; [0042]).
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of determining a variance estimation of the total estimated time of arrival based on a variance decomposition rule, as disclosed in Cox and Kobayashi.  Doing so would provide the benefit of improving the accuracy the route predictions (see at least Cox, [0002]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and Kodesh as applied to claims 1 and 12 above, and further in view of U.S. Patent Publication Number 2020/0012971 to Chouinard et al. (hereafter Chouinard).
As per claim 4, the combination of Gourlay and Kodesh disclose all of the limitations of claim 1, as discussed above.  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
wherein the total estimated time of arrival is calculated for a trip to the destination that is less than a threshold trip length.
However, Chouinard teaches a comparable method where it is known to add this limitation (see at least Chouinard, [0027] disclosing that the dynamic transportation matching system determines that the distance from a transportation requestor's starting location to the requested destination exceeds a predetermined threshold for trip length and/or a threshold set by the operator of car 402 and may direct the transportation requestor to transfer from car 402 to car 404).
Gourlay, Kodesh and Chouinard are analogous art to claim 4 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Chouinard is directed to a computer-implemented method that includes matching transportation requests, mad to a dynamic transportation system, to one or more transportation providers via transfer points (see at least Chouinard, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a method where the total estimated time of arrival is calculated for a trip to the destination that is less than a threshold trip length, as disclosed in Chouinard.  The results would have been predicable to one of ordinary skill.
As per claim15, the combination of Gourlay and Kodesh disclose all of the limitations of claim 12, as discussed above.  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
wherein the total estimated time of arrival is calculated for a trip to the destination that is less than a threshold trip length.
However, Chouinard discloses this limitation (see at least Chouinard, [0027] disclosing that the dynamic transportation matching system determines that the distance from a transportation requestor's starting location to the requested destination exceeds a predetermined threshold for trip length and/or a threshold set by the operator of car 402 and may direct the transportation requestor to transfer from car 402 to car 404).
Gourlay, Kodesh and Chouinard are analogous art to claim 15 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Chouinard is directed to a computer-implemented method that includes matching transportation requests, mad to a dynamic transportation system, to one or more transportation providers via transfer points (see at least Chouinard, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a method where the total estimated time of arrival is calculated for a trip to the destination that is less than a threshold trip length, as disclosed in Chouinard.  The results would have been predicable to one of ordinary skill.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and Kodesh as applied to claims 1 and 12 above, and further in view of U.S. Patent Publication Number 20180357736 to Sun et al. (hereafter Sun).
As per claim 6, the combination of Gourlay and Kodesh disclose all of the limitations of claim 1, as discussed above.  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
wherein the speed is determined from at last two reported location points of the sparse location data feed.
However, Sun discloses this limitation (see at least Cox, [0065] disclosing that time of passing through each of the road sections by a vehicle or other object may be determined based on each of speeds in road sections. For example, the time of passing through the first road section may be determined as T1; the time of passing through the second road section may be determined as T2; ... ; and the time of passing through the tenth road section may be determined as Tl0. Time of passing through each of the traffic lights may be determined as L1, L2, ... , and L9. The processing engine 112 may determine the ETA for the route 400 by adding the times of passing through each of the road sections and the times of passing through each of the traffic lights. <note that a speed may be determined using only T1 and T2, which would be interpreted as two location points>).
Gourlay, Kodesh and Sun are analogous art to claim 6 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Sun is directed to systems and methods for determining an estimated time of arrival (ETA) for a service request, and in particular, to systems and methods for training an ETA model using machine learning techniques and determining the ETA using the model of ETA (see at least Sun, [0002]) .
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of determining the speed from at last two reported location points of the sparse location data feed, as disclosed in Sun.  Doing so would provide the benefit of improving the accuracy of the estimated time of arrival (see at least Sun, [0003]).
As per claim 17, the combination of Gourlay and Kodesh disclose all of the limitations of claim 12, as discussed above.  But, neither Gourlay nor Kodesh explicitly disclose the limitation:
wherein the speed is determined from at last two reported location points of the sparse location data feed.
However, Sun discloses this limitation (see at least Cox, [0065] disclosing that time of passing through each of the road sections by a vehicle or other object may be determined based on each of speeds in road sections. For example, the time of passing through the first road section may be determined as T1; the time of passing through the second road section may be determined as T2; ... ; and the time of passing through the tenth road section may be determined as Tl0. Time of passing through each of the traffic lights may be determined as L1, L2, ... , and L9. The processing engine 112 may determine the ETA for the route 400 by adding the times of passing through each of the road sections and the times of passing through each of the traffic lights. <note that a speed may be determined using only T1 and T2, which would be interpreted as two location points>).
Gourlay, Kodesh and Sun are analogous art to claim 17 because they are in the same field of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Sun is directed to systems and methods for determining an estimated time of arrival (ETA) for a service request, and in particular, to systems and methods for training an ETA model using machine learning techniques and determining the ETA using the model of ETA (see at least Sun, [0002]) .
Therefore, it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) determining an uncertainty time window spanning from a location point of a sparse location data feed to a time of interest, (b) determining a speed of the device at a location point based on the space location data feed, (c) possessing map data based on the speed to predict one or more possible locations to which the device may have traveled during the uncertain time window, (d) determining one or more respective estimated times of arrival at a destination from one or more possible locations, and (e) providing the total estimated time of arrival as an output, as disclosed in Gourlay and Kodesh, to provide the benefit of determining the speed from at last two reported location points of the sparse location data feed, as disclosed in Sun.  Doing so would provide the benefit of improving the accuracy of the estimated time of arrival (see at least Sun, [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and Kodesh as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2018/01656590 to Vlassis et al. (hereafter Vlassis).
As per claim 7, The combination of Gourlay and Kodesh disclose all the limitations of claim 1, as discussed above.  But, neither Gourlay nor Kodesh disclose the limitation:
wherein the one or more respective probabilities are determined based on a uniform distribution. 
However, Vlassis teaches a comparable method where it is known to add the disclosed limitation (see at least Vlassis, [0059] disclosing that the recommendation system 102, when configured with the user model, adjusts the generalized probabilities from the transition matrix based on a propensity for the user to accept a recommendation. In some implementations, for new users, the probability distribution representing a propensity to listen may simply be a uniform probability distribution. The uniform probability distribution represents an equal probability among multiple possible values of a propensity (e.g. all values) to accept a recommendation).
Gourlay, Kodesh, and Vlassis are analogous art to claim 7 because they are in the same filed of providing an estimated time of arrival with an uncertain starting location.  Gourlay is directed to a method for providing a navigation function by estimating travel times by tailoring travel time estimates to individual driving habits and preferences (see at least Gourley, Abstract and [0056]).  Kodesh is directed to a method and system for identifying, in real time, a transportation arrangement between a requestor and a provider that benefits from re-matching a requestor with another provider using a data-driven model based on machine learning (see at least Kodesh, Abstract; [0002]).  Vlassis is directed to machine-learning and the application of machine-learning to analyze large volumes of digitally-collected user behavior data in order to generate personalized recommendations in digital applications (see at least Vlassis, [0001]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have determined that the one or more respective probabilities are based on a uniform distribution, to implement the method, as disclosed in Vlassis.  The results would have been predicable to one or ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666